Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed.
Regarding Claim 1,
Yano Tomohiro et al discloses a substrate to be used in contact with a liquid crystal composition containing liquid crystal molecules and an alignment aid having a polar group (ABSTRACT, polar compound) and having the function of causing the liquid crystal molecules to be aligned spontaneously [0076], wherein the substrate comprises an insulating film [0218] having a contact surface to be in contact with the liquid crystal composition.
Russo et al (US 20180261355) discloses (TABLE 3) the static contact angles and surface free energy results in Table 3. But it does not disclose that static contact angles and surface free energy results of the claimed material and the specific values.
The prior art does not disclose nor would it obvious to one of ordinary skill in the art to include another reference to disclose wherein the static contact angle of water on the contact surface at 25°C is 70° and the surface free energy of the contact surface is 50 mN/m or more.
Claims 2-9 depends on Claim 1, therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871